Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous drawing and 112 objection/rejections are withdrawn as Applicant has cancelled claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gamarra US 2013/0123795 in view of Pavenik USP 7,871,430

Regarding claim 2, Gamarra teaches a percutaneous valve delivery system, comprising:
 	an outer sheath (12);
 	an inner catheter (14) disposed within the outer sheath, the inner catheter including a plurality of lumens formed therein (see figure 5);
 	a tubular extension (62) extending distally from a distal end of the inner catheter (see figure 4);
 	a nose cone (64) attached to the tubular extension (see figure 4);
 	a handle (18) attached to the outer sheath, wherein the handle is configured to shift the outer sheath between a first position and a second position relative to the inner catheter [0032]; and
 	a valve replacement implant (16) releasably coupled to the inner catheter,
 	wherein in the first position, the nose cone includes a proximal portion (66) configured to matingly engage a distal end of the outer sheath when in contact therewith, see figure 1 of Gamarra and [0044]. (essentially previous claim 17)
 	wherein the tubular member extends axially through the valve replacement implant when the valve replacement implant is coupled to the inner catheter, see figures 1 and 4 of Gamarra. (previous claim 15)
	wherein the nose cone is spaced distally from the outer sheath in the second position (see figure 1),
 	wherein the nose cone is disposed distally of the valve replacement implant when the valve replacement implant is coupled to the inner catheter, see figures 1 and 4 of Gamarra. (previous claim 16)
 	Gamarra fails to teach wherein the tubular extension is axially movable relative to the inner catheter. Gamarra fails to disclose how the tubular extension is attached to the system. Gamarra teaches a plurality of lumens.
 	Pavcnik also teaches a known medical device delivery system wherein a tubular extension (25) extends proximally through inner catheter (11) and has a nose cone (32) attached (see figures 1-3).  Pavcnik teaches the tube (25) extends proximally of (11) and is slidably received compare figure 2 and 3.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to house the tubular extension of Gamarra within one of the lumens of Gamarra as to extend proximally as taught by Pavcnik, as Pavecnik teaches this provides a proximal control means for the distal nose cone.

Regarding claim 3, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 2, wherein the luer connector, the hypotube, the tubular extension, and the nose cone together form a nose cone subassembly having a guidewire lumen (24) extending through the percutaneous valve delivery system, wherein the guidewire lumen is configured to slidably receive a guidewire therein, see figures 1 and 3 of Pavcnik and column 4 lines 59-62).  The combination teaches  wherein a guidewire lumen extends through the tubular member and the nose cone.  

Regarding claim 4, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 2, further comprising a luer connector (see figure 2 of Pavenik) attached to a proximal end of the tube, the luer connector being configured to engage a proximal end of the handle (see [0053] and figure 15 of Gamarra).

Regarding claim 11, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 4, wherein the luer connector, the tubular member, and the nose cone together form a nose cone subassembly having a guidewire lumen extending through the percutaneous valve delivery system.  Guidewire lumen (24) of figures 1 and 3 of Pavcnik and column 4 lines 59-62.  

Regarding claim 12, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 11, wherein the nose cone subassembly is axially slidable relative to the inner catheter and the handle, see claim 1.

Regarding claim 13, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 11, wherein the luer connector includes a proximal protrusion (see figure 2 proximal end of (10) of Pavcnik) capable of preventing distal axial movement of the luer connector past the proximal end of the handle.

Regarding claim 14, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 13, wherein the proximal protrusion is an annular protrusion.  Annular means ring shaped, see figure 2 of Pavcnik.  

Regarding claim 18, the combination of Gamarra and Pavcnik teaches a percutaneous valve delivery system of claim 2, wherein the proximal portion includes a circumferential ridge configured to abut the distal end of the outer sheath in the first position, see figure 1 of Gamarra and [0044].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamarra US 2013/0123795 in view of Pavenik USP 7,871,430 as applied to claim 4 above, and in further view of Kunis USP 6,491,681.

Regarding claims 5-6, the combination of Gamarra and Pavenik teaches a percutaneous valve delivery system of claim 4, wherein the luer connector includes a cylindrical surface and one or more guide bars extending radially outward from the cylindrical surface and wherein the one or more guide bars slidingly engage the proximal end of the handle while preventing rotational movement of the luer connector relative to the handle.
	Kunis also teaches a handle assembly wherein guide bars (164) engage in channels (176) (column 6 lines 54-63) which prevents rotation.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the guide bar locking mechanism of Kunis, as such The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

Locking members to prevent rotation are well known prior art elements and have predictable results.  


Regarding claim 8, the combination of Gamarra, Pavenik and Kunis teaches a percutaneous valve delivery system of claim 5, however fails to teach wherein the one of more guide bars threadably engage the proximal end of the handle to prevent axial movement of the tubular member relative to the handle when the luer connector is engaged with the handle.
	As noted above, Applicant has not shown what is meant by this claim, however, in general threaded connections are well known in the art.  In fact, Kunis teaches using both guide bars and threads see figure 19.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the guide bar locking with threads as cited above, threadings would yield predictable results, that is a locked engagement between two elements.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gamarra US 2013/0123795 in view of Pavenik USP 7,871,430 as applied to claim 4 above, and in further view of Benjamin US 20120277847.

Regarding claims 5 and 7, the combination of Gamarra and Pavenik teaches a percutaneous valve delivery system of claim 4, wherein the luer connector includes a cylindrical surface and one or more guide bars extending radially outward from the cylindrical surface and wherein the one of more guide bars slidingly engage the proximal end of the handle while permitting rotational movement of the luer connector relative to the handle.
	Benjamin teaches a known method of engaging two elements together with protruding elements (22) that engage into (18) and to permit rotational movement of the first element to the second element [0046].
	  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the guide bar locking mechanism of Benjamin, as such The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

Locking members while permitting rotation are well known prior art elements and have predictable results.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gamarra US 2013/0123795 in view of Pavenik USP 7,871,430, as applied to claim 4 above, and in further view of Crittenden USP 5,035,686.

Regarding claim 9, the combination of Gamarra and Pavcnik teach a percutaneous valve delivery system of claim 4, however fail to teach wherein the luer connector is threadably attached to the proximal end of the tubular member. 
 	Crittenden also teaches a known catheter member wherein the luer connector is threadably attached to the proximal end of the tubular member, see figure 3.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to threadably connect the luer connector to the tubular member as taught by Crittenden as Crittenden teaches should it be desired to replace the small diameter dilatation catheter with another catheter also having an integral guidewire, the luer fitting is detached from the proximal end of the shaft and an extension wire is attached to the proximal end of the catheter shaft (column 2 lines 38-52).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gamarra US 2013/0123795 in view of Pavenik USP 7,871,430 and Crittenden USP 5,035,686 as applied to claim 9 above, and in further view of McKay CA 2767969.

Regarding claim 10, the combination of Gamarra and Pavenik teaches a percutaneous valve delivery system of claim 9, however fails to teach wherein the tubular member includes external threads and the luer connector includes internal threads configured to threadably engage the external threads.
	McKay teaches that a threaded engagement as claimed is a known structure in the art see figure 1.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the claimed threaded engagement as taught by McKay, as such The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

Internal vs external threading as well known prior art elements and have predictable results.  


Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 that Gamarra “teaches a nose cone (64) which nose cone appears to be optional in that it is not disclosed as necessarily present.  The nose cone of Gamarra is only present in the embodiments of figures 1 and 4 and is explicitly identified in figure 4…”  It is noted the present Applicant is ALSO Gamarra.  This argument is not persuasive as the prior art teaches a nose cone and labels it.  Nose cones are well known in the art and not require enumerate figures to “teach” such a routine and conventional element.  Further more the underlined text on page 6 is present in paragraph [0044] regarding ledge (66) see “Nose cone 64 may also include a ridge or ledge 66 that is configured to abut the distal tip 24 of outer sheath 12 during delivery of implant 16.”.  It is noted the added limitations of claim 2 were substantially addressed in the non-final claims 15-17.  
Regarding the guidewire lumen (50) and other lumens, see paragraphs [0042 and 0044], “[0044] Inner catheter 14 may also include a guidewire extension tube 62 that extends distally from distal end portion 38. A nose cone 64 is attached to guidewire extension tube 62.” And “[0042] Disposed within first lumen 46 may be push-pull rods 84 (not shown in FIG. 5, seen in other figures including FIG. 7), which are used to expand and/or elongate implant 16 as explained in more detail herein. In at least some embodiments, first lumen 46 may be lined with a low friction liner 54 (e.g., a FEP liner). Disposed within second lumen 48 may be a pin release mandrel 92 (not shown in FIG. 5, seen in other figures including FIG. 7), which is also explained in more detail herein. In at least some embodiments, second lumen 48 may be lined with a hypotube liner 56. Third lumen 50 may be a guidewire lumen and this lumen may also be lined with a hypotube liner 58.”  
Regarding Pavcnik, Gamarra teaches (62) does not extend through the lumen instead starts at (38) thus not having ability to slide within the lumens as it’s never within a lumen.  Pavcnik teaches the tube (25) extends proximally of (11) and is slidably received compare figure 2 and 3.  Applicant argues tubes 25 and 27 which are not the rejection presented above.  However, 25 and 27 are moveable relative to one another, see figures 2 and 3.  Specifically in use, Pavcnik teaches pulling back delivery catheter (11) while keeping (16) in place.  
All other arguments pertain to dependent claims on claim 2.

	
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/13/22